                  Case 19-12378-KBO              Doc 929       Filed 04/29/20         Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al., 1                        )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )

                                          AFFIDAVIT OF SERVICE

       I, Joudeleen C. Frans, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On April 24, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service List
attached hereto as Exhibit A; and the Respondents Service List attached hereto as Exhibit B; and
via email on the ECF Notification Service List attached hereto as Exhibit C:

      •      Amended Notice of Agenda of Matters Scheduled for Telephonic Hearing on April 27,
             2020 at 2:00 p.m. (ET) [Docket No. 916]

Dated: April 29, 2020

                                                                           /s/ Joudeleen C. Frans
                                                                           Joudeleen C. Frans
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on April 29, 2020, by Joudeleen C. Frans, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.
/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024


1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.


                                                                                                            SRF 41686
Case 19-12378-KBO   Doc 929   Filed 04/29/20   Page 2 of 15




                       Exhibit A
                                                                                     Case 19-12378-KBO      Doc 929     Filed 04/29/20    Page 3 of 15


                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                    DESCRIPTION                                         NAME                                             ADDRESS                          FACSIMILE                  EMAIL             METHOD OF SERVICE
                                                                                               Attn: Erin R. Fay and Daniel N. Brogan
                                                                                               600 North King Street
                                                                                               Suite 400                                                               efay@bayardlaw.com
Counsel to Debtors                                    Bayard, P.A.                             Wilmington DE 19801                                                     dbrogan@bayardlaw.com         Email
                                                                                               Attn: jennifer R. Hoover, Kevin M. Capuzzi, and John C.
                                                                                               Gentile                                                                 jhoover@beneschlaw.com
                                                      Benesch, Friedlander, Coplan & Aronoff   222 Delaware Avenue, Suite 801                                          kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee            LLP                                      Wilmington DE 19801                                                     jgentile@beneschlaw.com       Email
                                                                                               Attn: Matthew E. Wilkins
Attorneys for Kenwal Steel Corp. and Nexteer                                                   401 S. Old Woodward Avenue, Suite 400
Automotive Corporation                                Brooks Wilkins Sharkey & Turco, PLLC     Birmingham MI 48009                                                     wilkins@bwst-law.com          Email
                                                                                               Attn: Mark I. Duedall
                                                                                               One Atlantic Center - Fourteenth Floor
                                                                                               1201 West Peachtree Street, NW
Counsel to Randstad General Partners (US), LLC        Bryan Cave Leighton Paisner LLP          Atlanta GA 30309-3488                                                   mark.duedall@bclplaw.com      Email
                                                                                               Attn: Shawn M. Christianson, Esq.
                                                                                               55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                       Buchalter, A Professional Corporation    San Francisco CA 94105-3493                               415-227-0770 schristianson@buchalter.com    Facsimile and Email
                                                                                               Attn: David W. Houston, IV
                                                                                               222 Second Ave. South, Suite 2000
Counsel to Mercedes-Benz U.S. International, Inc. BURR & FORMAN LLP                            Nashville TN 37201                                        615-724-3315 dhouston@burr.com              Facsimile and Email
                                                                                               Attn: Derek F. Meek
Counsel to Mercedes-Benz U.S. International, Inc.                                              420 North 20th Street, Suite 3400                                                                     Overnight Mail, Facsimile
and Mercedes-Benz AG ("Mercedes")                 BURR & FORMAN LLP                            Birmingham AL 35203                                       205-458-5100 dmeek@burr.com                 and Email
                                                                                               Attn: J. Cory Falgowski
Counsel to Mercedes-Benz U.S. International, Inc.                                              1201 N. Market Street, Suite 1407
and Mercedes-Benz AG ("Mercedes")                 Burr & Forman LLP                            Wilmington DE 19801                                                     jfalgowski@burr.com           Email
                                                                                               Attn: Adam M. Langley
Counsel to Multicraft International                                                            6075 Poplar Avenue, Suite 500
Limited Partnership                                   BUTLER SNOW LLP                          Memphis TN 38119                                          901-680-7201 adam.langley@butlersnow.com    Facsimile and Email
                                                                                               Attn: Bankruptcy Department
                                                                                               Carvel State Office Building
                                                                                               820 N French Street, 6th Floor
Delaware Attorney General                             Delaware Attorney General                Wilmington DE 19801                                       302-577-6630 attorney.general@state.de.us   Facsimile and Email
                                                                                               Attn: Zillah Frampton
                                                                                               820 N. French Street
Delaware Division of Revenue                          Delaware Division of Revenue             Wilmington DE 19801                                       302-577-8632 FASNotify@state.de.us          Facsimile and Email
                                                                                               Corporations Franchise Tax
                                                                                               P.O. Box 898
Delaware Secretary of State                           Delaware Secretary of State              Dover DE 19903                                            302-739-5831 dosdoc_Ftax@state.de.us        Facsimile and Email
                                                                                               Attn: Officer, Managing Agent, or General Agent
                                                                                               820 Silver Lake Boulevard
                                                                                               Suite 100
Delaware State Treasury                               Delaware State Treasury                  Dover DE 19904                                            302-739-5635 statetreasurer@state.de.us     Facsimile and Email
                                                                                               Attn: Oscar N. Pinkas and Lauren Macksoud
                                                                                               1221 Avenue of the Americas                                             oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee            Dentons US LLP                           New York NY 10020                                                       lauren.macksoud@dentons.com   Email




       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19-12378 (KBO)                                                                                  Page 1 of 5
                                                                                        Case 19-12378-KBO     Doc 929      Filed 04/29/20   Page 4 of 15


                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                    DESCRIPTION                                          NAME                                              ADDRESS                          FACSIMILE                  EMAIL               METHOD OF SERVICE
                                                                                                 Attn: Sam J. Alberts
                                                                                                 1900 K. Street NW
The Official Unsecured Creditors Committee            Dentons US LLP                             Washington DC 20006                                                      sam.alberts@dentons.com        Email
                                                                                                 Attn: Amish R. Doshi, Esq.
                                                                                                 1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                       DOSHI LEGAL GROUP, P.C.                    Lake Success NY 11042                                                    amish@doshilegal.com           Overnight Mail and Email
                                                                                                 Attn: Christopher R. Belmonte, Pamela A. Bosswick
                                                                                                 230 Park Avenue                                                          CRBelmonte@duanemorris.com
Attorneys for Moody’s Investors Service, Inc.         Duane Morris LLP                           New York NY 10169                                                        PABosswick@duanemorris.com     Email
                                                                                                 Attn: A.J. Webb
                                                                                                 3300 Great American Tower
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                           301 East Fourth Street
MANUFACTURING NORTH AMERICA, INC.                     FROST BROWN TODD LLC                       Cincinnati OH 45202                                                      awebb@fbtlaw.com               Email
                                                                                                 Attn: Patricia K. Burgess
                                                                                                 7310 Turfway Road
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                           Suite 210
MANUFACTURING NORTH AMERICA, INC.                     FROST BROWN TODD LLC                       Florence KY 41042                                                        pburgess@fbtlaw.com            Email
                                                                                                 Attn: Robert V. Sartin and Benjamin M. Katz
Counsel to Patriarch Partners Agency Services,                                                   150 Third Avenue South, Suite 1900                                     rsartin@fbtlaw.com
LLC and Ark II CLO 2001-1 Ltd.                        FROST BROWN TODD LLC                       Nashville TN 37201                                        615-251-5551 bkatz@fbtlaw.com                 Facsimile and Email
                                                                                                 Attn: Ronald E. Gold, Esq.
                                                                                                 301 East Fourth Street
Counsel to Patriarch Partners Agency                                                             Great American Tower, Suite 3300
Services, LLC and Ark II CLO 2001-1, Ltd.             FROST BROWN TODD LLC                       Cincinnati OH 45202                                       513-651-6981 rgold@fbtlaw.com                 Facsimile and Email
                                                                                                 Attn: Ronald S. Gellert, Esq. and Amy D. Brown, Esq.
Counsel for Nissan Motor Acceptance                                                              1201 North Orange Street, Suite 300                                    rgellert@gsbblaw.com
Corporation                                           Gellert Scali Busenkell & Brown, LLC       Wilmington DE 19801                                       302-425-5814 abrown@gsbblaw.com               Facsimile and Email
                                                                                                 Attn: Randall L. Klein
                                                                                                 55 East Monroe, Suite 3300
Counsel to Cortland Capital Market Services LLC       Goldberg Kohn LTD                          Chicago IL 60603                                          312-863-7474 randall.klein@goldbergkohn.com   Facsimile and Email
                                                                                                 Centralized Insolvency Operation
                                                                                                 2970 Market Street
                                                                                                 Mail Stop 5-Q30.133                                                                                     Overnight Mail and
Internal Revenue Service                              Internal Revenue Service                   Philadelphia PA 19104-5016                                855-235-6787                                  Facsimile
                                                                                                 Centralized Insolvency Operation
                                                                                                 P.O. Box 7346                                                                                           Overnight Mail and
Internal Revenue Service                              Internal Revenue Service                   Philadelphia PA 19101-7346                                855-235-6787                                  Facsimile
                                                                                                 Attn: Joseph Corrigan
Counsel to Iron Mountain Information                  Iron Mountain Information Management,      One Federal Street
Management, LLC                                       LLC                                        Boston MA 02110                                           617-451-0409 Bankruptcy2@ironmountain.com     Facsimile and Email
                                                                                                 801 Broadway
IRS MDP 146                                           IRS MDP 146                                Nashville TN 37203                                                                                      Overnight Mail
                                                                                                 Attn: Richard Kruger
                                                                                                 27777 Franklin Road, Suite 2500
Counsel to BMW Group                                  Jaffe Raitt Heuer & Weiss, P.C.            Southfield MI 48034                                                      rkruger@jaffelaw.com           Overnight Mail and Email




       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19-12378 (KBO)                                                                                     Page 2 of 5
                                                                                       Case 19-12378-KBO      Doc 929      Filed 04/29/20    Page 5 of 15


                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                    DESCRIPTION                                          NAME                                             ADDRESS                               FACSIMILE                    EMAIL             METHOD OF SERVICE
                                                                                                 Attn: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C. ,                 james.sprayregen@kirkland.com
                                                                                                 Ryan Blaine Bennett, P.C., & Gregory F. Pesce                               marc.kieselstein@kirkland.com
                                                                                                 300 North LaSalle Street                                                    ryan.bennett@kirkland.com
Counsel to Debtors                                    Kirkland & Ellis International LLP         Chicago IL 60654                                                            gregory.pesce@kirkland.com      Email
                                                                                                 Attn: John Routt
                                                                                                 PO Box 932
The Official Unsecured Crediors Committee             Lorentson Mfg. Co. SW., Inc.               Kokomo IN 46903                                                             jroutt@lorentson.com            Overnight Mail and Email
                                                                                                 Attn: Elizabeth K. Sieg
                                                                                                 Gateway Plaza
                                                                                                 800 East Canal Street
Counsel to Ford Motor Company                         McGuireWoods LLP                           Richmond VA 23219                                             804-698-2257 bsieg@mcguirewoods.com           Facsimile and Email
                                                                                                 Attn: Mark E. Freedlander & Frank J. Guadagnino
                                                                                                 Tower Two-Sixty
                                                                                                 260 Forbes Avenue, Suite 1800                                              mfreedlander@mcguirewoods.com    Overnight Mail, Facsimile
Counsel to Ford Motor Company                         McGuireWoods LLP                           Pittsburgh PA 15222                                           412-667-6050 fguadagnino@mcguirewoods.com     and Email
                                                                                                 Attn: Nicholas A. DuPuis
                                                                                                 Promenade
                                                                                                 1230 Peachtree Street, N.E., Suite 2100                                                                     Overnight Mail, Facsimile
Counsel to Ford Motor Company                         McGuireWoods LLP                           Atlanta GA 30309                                              404-443-5782 ndupuis@mcguirewoods.com         and Email
                                                                                                 Attn: Steven A. Ginther
                                                                                                 Bankruptcy Unit
                                                                                                 PO Box 475
Attorney for Department of Revenue                    Missouri Department of Revenue             Jefferson City MO 65105-0475                                  573-751-7232 deecf@dor.mo.gov                 Facsimile and Email
                                                                                                 Attn: Derek C. Abbott
                                                                                                 1201 N. Market St., 16th Floor
Counsel to Dura Automotive OEM Customer                                                          P.O. Box 1347
Group                                                 Morris, Nichols, Arsht & Tunnell LLP       Wilmington DE 19899-1347                                      302-658-3989 dabbott@mnat.com                 Facsimile and Email
                                                                                                 Attn: James R. Kelley and David G. Thompson,
                                                                                                 1201 Demonbreun Street, Suite 1000                                         dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners            Neal & Harwell, PLC                        Nashville TN 37203                                            615-726-0573 jkelley@nealharwell.com          Facsimile and Email
                                                                                                 Attn: Juliet Sarkessian
                                                                                                 844 King Street, Suite 2207
                                                                                                 Lockbox 35                                                                                                  Overnight Mail, Facsimile
United States Trustee for the District of Delaware Office of the United States Trustee           Wilmington DE 19801                                           302-573-6497 Juliet.M.Sarkessian@usdoj.gov    and Email
                                                   Office of the United States Trustee, Juliet
United States Trustee for the District of Delaware Sarkessian                                    Address on File                                                                                             Overnight Mail
                                                                                                 Attn: Faheem A. Mahmooth
                                                                                                 Office of the General Counsel
                                                                                                 1200 K Street, N.W.                                                         mahmooth.faheem@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation Pension Benefit Guaranty Corporation             Washington DC 20005-4026                                                    efile@pbgc.gov                  Email
                                                                                                 Attn: Mai Lan G. Rodgers, Lori A. Butler
                                                                                                 Office of the General Counsel                                               rodgers.mailan@pbgc.gov
                                                                                                 1200 K Street, N.W.                                                         efile@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation Pension Benefit Guaranty Corporation             Washington DC 20005-4026                                                    butler.lori@pbgc.gov            Email
                                                                                                 Attn: John H. Schanne, II
                                                                                                 Hercules Plaza, Suite 5100
                                                                                                 1313 N. Market Street                                                       meltzere@pepperlaw.com
Counsel to Pilkington North America, Inc.             Pepper Hamilton LLP                        Wilmington DE 19899-1709                                                    schannej@pepperlaw.com          Email



       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19-12378 (KBO)                                                                                     Page 3 of 5
                                                                                      Case 19-12378-KBO       Doc 929     Filed 04/29/20   Page 6 of 15


                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                    DESCRIPTION                                         NAME                                               ADDRESS                         FACSIMILE                   EMAIL              METHOD OF SERVICE
                                                                                                  Attn: Kay S. Kress
                                                                                                  4000 Town Center, Suite 1800
Counsel to Pilkington North America, Inc.             Pepper Hamilton LLP                         Southfield MI 48075-1505                                               kressk@pepperlaw.com           Email
                                                                                                  Attn: General Counsel
                                                                                                  Atlanta Federal Center
                                                                                                  61 Forsyth Street
Environmental Protection Agency                       Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)   Atlanta GA 30303-3104                                   404-562-8174                                  Facsimile
                                                                                                  Attn: General Counsel
                                                                                                  77 West Jackson Boulevard
Environmental Protection Agency                       Region 5 (IL, IN, MI, MN, OH, WI)           Chicago IL 60604-3507                                                                                 Overnight Mail
                                                                                                  Attn: General Counsel
                                                                                                  1445 Ross Avenue
                                                                                                  Suite 1200
Environmental Protection Agency                       Region 6 (AR, LA, NM, OK, TX)               Dallas TX 75202-2733                                                                                  Overnight Mail
                                                                                                  Attn: General Counsel
                                                                                                  11201 Renner Blvd.
Environmental Protection Agency                       Region 7 (IA, KS, MO, NE)                   Lenexa KS 66219                                                                                       Overnight Mail
                                                                                                  Attn: Secretary of the Treasury
Securities and Exchange Commission -                                                              100 F. Street NE
Headquarters                                          Securities & Exchange Commission            Washington DC 20549                                                    secbankruptcy@sec.gov          Overnight Mail and Email
                                                                                                  Attn: Bankruptcy Department
Securities and Exchange Commission - Regional         Securities & Exchange Commission - NY       200 Vesey Street, Suite 400                                            bankruptcynoticeschr@sec.gov
Office                                                Office                                      New York NY 10281                                                      NYROBankruptcy@SEC.GOV         Overnight Mail and Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  One Penn Center
Securities and Exchange Commission - Regional         Securities & Exchange Commission -          1617 JFK Boulelvard, Suite 520
Office                                                Philadelphia Office                         Philadelphia PA 19103                                                  secbankruptcy@sec.gov          Overnight Mail and Email

Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement                                                 Attn: Carl T. Tullson
and the agent under the Debtors’ proposed                                                      920 N. King Street
debtor-in-possession financing facility               Skadden, Arps, Slate, Meagher & Flom LLP Wilmington DE 19801                                        302-574-3142 ctullson@skadden.com             Facsimile and Email

Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement                                                 Attn: Ron E. Meisler
and the agent under the Debtors’ proposed                                                      155 North Wacker Drive
debtor-in-possession financing facility               Skadden, Arps, Slate, Meagher & Flom LLP Chicago IL 60606-1720                                      312-407-8641 rmeisler@skadden.com             Facsimile and Email
                                                                                               Attn: Bankruptcy Dept
                                                                                               100 West Randolph Street
Attorney State General                                State of Illinois Attorney General       Chicago IL 60601                                                                                         Overnight Mail
                                                                                               Attn: Bankruptcy Dept
                                                                                               G. Mennen Williams Building, 7th Floor
                                                                                               525 W. Ottawa St., P.O. Box 30212
Attorney State General                                State of Michigan Attorney General       Lansing MI 48909-0212                                                                                    Overnight Mail
                                                                                               Attn: Bankruptcy Dept
                                                                                               Supreme Court Building
                                                                                               207 W. High St.
Attorney State General                                State of Missouri Attorney General       Jefferson City MO 65102                                                                                  Overnight Mail



       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19-12378 (KBO)                                                                                    Page 4 of 5
                                                                                Case 19-12378-KBO         Doc 929     Filed 04/29/20   Page 7 of 15


                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                    DESCRIPTION                                     NAME                                               ADDRESS                          FACSIMILE                  EMAIL               METHOD OF SERVICE
                                                                                            Attn: Bankruptcy Dept
                                                                                            P.O. Box 20207
Attorney State General                          State of Tennessee Attorney General         Nashville TN 37202-0207                                                                                  Overnight Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            Capitol Station
                                                                                            PO Box 12548
Attorney State General                          State of Texas Attorney General             Austin TX 78711-2548                                                                                     Overnight Mail
                                                                                            Attn: Teri Hasenour Gordon
Counsel to ALLSOURCE TRANSPORTATION, LLC                                                    P.O. Box 1075
dba ALLSOURCE LOGISTICS                         Teri Hasenour Gordon B.P.R.                 Columbia TN 38402-1075                                     855-427-6572 teri@thgordonlaw.com             Facsimile and Email
                                                                                            U.S. Attorney's Office
                                                                                            Hercules Building
The United States Attorney’s Office for the     The United States Attorney’s Office for the 1313 N. Market Street
District of Delaware                            District of Delaware                        Wilmington DE 19801                                        302-573-6220                                  Facsimile
                                                                                            c/o TN Attorney General's Office
                                                                                            Bankruptcy Division
                                                                                            PO Box 20207
Counsel to TN Dept of Revenue                   TN Dept of Revenue                          Nashville TN 37202-0207                                                   AGBankDelaware@ag.tn.gov       Email
                                                                                            Office of Reorganization
                                                                                            950 East Paces Ferry Road, N.E.
                                                                                            Suite 900
U.S. Securities and Exchange Commission         U.S. Securities and Exchange Commission Atlanta GA 30326-1382                                                                                        Overnight Mail
                                                                                            Attn: John C. Tishler, Katie G. Stenberg, Tyler N. Layne                john.tishler@wallerlaw.com
                                                                                            511 Union Street, Suite 2700                                            katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors                 Waller Lansden Dortch & Davis, LLP          Nashville TN 37219                                         615-244-6804 tyler.layne@wallerlaw.com        Facsimile and Email
                                                                                            Attn: Susan M. Cook
                                                                                            715 E. Main Street, Suite 110
Counsel to Lucerne International, Inc.          Warner Norcross & Judd LLP                  Midland MI 48640                                                          smcook@wnj.com                 Email
                                                                                            Attn: Mark G. Ledwin, Esq. and Irene M. Costello, Esq.
                                                WILSON, ELSER, MOSKOWITZ, EDELMAN & 1133 Westchester Avenue                                                         mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation            DICKER LLP                                  White Plains NY 10604                                      914-323-7001 irene.costello@wilsonelser.com   Facsimile and Email
                                                                                            Attn: James M. Sullivan
                                                                                            156 West 56th Street
Counsel to Young Technology Inc.                WINDELS MARX LANE & MITTENDORF, LLP New York NY 10019                                                  212-262-1215 jsullivan@windelsmarx.com        Facsimile and Email
                                                                                            Attn: Matthew P. Ward, Morgan L. Patterson
                                                                                            1313 North Market Street, Suite 1200                                    matthew.ward@wbd-us.com
Counsel to Cortland Capital Market Services LLC Womble Bond Dickinson (US) LLP              Wilmington DE 19801                                        302-252-4330 morgan.patterson@wbd-us.com      Facsimile and Email
                                                                                            Attn: Michael R. Nestor, Robert S. Brady, and Joseph M.
                                                                                            Barry
Counsel to the agent under the Debtors’                                                     Rodney Square                                                           mnestor@ycst.com
prepetition secured credit agreement, Attorneys                                             1000 North King Street                                                  RBrady@ycst.com
for the Zohar Debtors                           Young Conaway Stargatt & Taylor, LLP        Wilmington DE 19801                                        302-571-1253 JBarry@ycst.com                  Facsimile and Email




       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19-12378 (KBO)                                                                                Page 5 of 5
Case 19-12378-KBO   Doc 929   Filed 04/29/20   Page 8 of 15




                       Exhibit B
                                                                                                              Case 19-12378-KBO          Doc 929       Filed 04/29/20       Page 9 of 15



                                                                                                                                               Exhibit B
                                                                                                                                       Respondents Service List
                                                                                                                                       Served as set forth below
                   NAME                                      NOTICE NAME                          ADDRESS 1                         ADDRESS 2                      CITY        STATE POSTAL CODE     FACSIMILE                      EMAIL                     METHOD OF SERVICE
                                                                                       707 Grant Street, Suite 2200, Gulf                                                                                         rbernstein@bernsteinlaw.com;
BERNSTEIN-BURKLEY, P.C.                           Robert S. Bernstein, Keila Estevez   Tower                                                                 Pittsburgh       PA     15219                        kestevez@bernsteinlaw.com                 Email

CAMPBELL & LEVINE, LLC                            Mark T. Hurford                      222 Delaware Avenue, Suite 1620                                       Wilmington       DE     19801                        Mhurford@camlev.com                       Email
                                                                                                                            1313 North Market Street,
Chipman Brown Cicero & Cole                       Mark L. Desgrosseilliers             Hercules Plaza                       Suite 5400                       Wilmington       DE     19801                        desgross@chipmanbrown.com                 Email

DUANE MORRIS LLP                                  Drew S. McGehrin                     222 Delaware Avenue, Suite 1600                                       Wilmington       DE     19801                        DSMcGehrin@duanemorris.com                Email
DUANE MORRIS LLP                                  Wendy M. Simkulak                    30 South 17th Street                                                  Philadelphia     PA     19103-4196                   wmsimkulak@duanemorris.com                Email
HILLER LAW, LLC                                   Adam Hiller                          1500 North French Street                                              Wilmington       DE     19801                        ahiller@adamhillerlaw.com                 Email
HOGAN♦McDANIEL                                    Garvan F. McDaniel                   1311 Delaware Avenue                                                  Wilmington       DE     19806                        gfmcdaniel@dkhogan.com                    Email
                                                                                                                                                                                                                                                            Overnight Mail and
Janet Z. Charlton, Michael K. Pak                                                      1407 Foulk Road, Suite 204           Foulkstone Plaza                 Wilmington       DE     19803         855-425-1980                                             Facsimile

Landis Rath & Cobb LLP                            Kimberly A. Brown, Holly M. Smith    919 Market Street, Suite 1800                                         Wilmington       DE     19801                        brown@lrclaw.com; smith@lrclaw.com        Email
                                                                                                                                                                                                                  russell@russelljohnsonlawfirm.com;
LAW FIRM OF RUSSELL R. JOHNSON III, PLC Russell R. Johnson III, John M. Craig 2258 Wheatlands Drive                                                          Manakin-Sabot    VA     23103                        john@russelljohnsonlawfirm.com            Email
LOIZIDES, P.A.                          Christopher S. Loizides               1225 King Street, Suite 800                                                    Wilmington       DE     19801                        loizides@loizides.com                     Email

MARGOLIS EDELSTEIN                                James E. Huggett                     300 Delaware Avenue, Suite 800                                        Wilmington       DE     19801                        jhuggett@margolisedelstein.com            Email

McCARTER & ENGLISH, LLP                           William F. Taylor, Jr.               405 North King Street, 8th Floor                                      Wilmington       DE     19801                        wtaylor@mccarter.com                      Email
ORACLE AMERICA, INC.                              Deborah Miller, Alice Miller         500 Oracle Parkway                                                    Redwood City     CA     94065                                                                  Overnight Mail

                                                  PAUL CHAMBERS, CHARLES L.
PENSION BENEFIT GUARANTY                          FINKE, LORI A. BUTLER, MAI LAN G.
CORPORATION                                       RODGERS, FAHEEM A. MAHMOOTH 1200 K Street, N.W.                                                            Washington       DC     20005                        rodgers.mailan@pbgc.gov; efile@pbgc.gov   Email
                                                                                                                                                                                                                  jaffeh@pepperlaw.com;
PEPPER HAMILTON LLP                               Henry Jaffe, Kenneth A. Listwak      Hercules Plaza, Suite 5100           1313 Market Street`              Wilmington       DE     19899-1709                   listwakk@pepperlaw.com                    Email
                                                                                                                                                                                                                  ed.caldie@stinson.com;
                                                  Edwin H. Caldie, Kevin P. Kitchen,                                                                                                                              kevin.kitchen@stinson.com;
STINSON LLP                                       Logan R. Kugler                      50 South Sixth Street, Suite 2600                                     Minneapolis      MN     55402                        logan.kugler@stinson.com                  Email
                                                                                       919 North Market Street, Suite
SULLIVAN · HAZELTINE · ALLINSON LLC               William A. Hazeltine                 420                                                                   Wilmington       DE     19801                        whazeltine@sha-llc.com                    Email
TAFT STETTINIUS & HOLLISTER LLP                   W. Timothy Miller                    425 Walnut Street, Suite 1800                                         Cincinnati       OH     45202                        miller@taftlaw.com                        Email




         In re Dura Automotive Systems, LLC, et al.
         Case No. 19-12378 (KBO)                                                                                                               Page 1 of 1
Case 19-12378-KBO   Doc 929   Filed 04/29/20   Page 10 of 15




                       Exhibit C
                                         Case 19-12378-KBO          Doc 929       Filed 04/29/20    Page 11 of 15

                                                                          Exhibit C
                                                                  ECF Notification Service List
                                                                       Served via email
                                              Name                                                        Email
                  A.J. Webb on behalf of Creditor Toyota Motor Engineering &
                  Manufacturing North America, Inc.                                awebb@fbtlaw.com; awebb@ecf.courtdrive.com
                  Adam D. Bruski on behalf of Creditor Lucerne International,
                  Inc.                                                             abruski@lambertleser.com
                  Adam Hiller on behalf of Creditor G/S Leasing, Inc.              ahiller@adamhillerlaw.com
                  Alexa J. Kranzley on behalf of Interested Party FCA US LLC       kranzleya@sullcrom.com
                  Amish R. Doshi on behalf of Creditor Oracle America, Inc.        amish@doshilegal.com
                  Amy D. Brown on behalf of Creditor Nissan Motor
                  Acceptance Corporation                                           abrown@gsbblaw.com

                  CARL T TULLSON on behalf of Creditor Ark II CLO 2001-1 Ltd.      Christopher.heaney@skadden.com
                  CARL T TULLSON on behalf of Creditor Dura Automotive
                  Angels, LLC                                                      Christopher.heaney@skadden.com
                  CARL T TULLSON on behalf of Creditor Patriarch Partners
                  Agency Services, LLC                                             Christopher.heaney@skadden.com
                  Carl Tullson on behalf of Creditor Patriarch Partners            carl.tullson@skadden.com;
                  Management Group, LLC                                            Christopher.heaney@skadden.com
                                                                                   carl.tullson@skadden.com;
                  Carl Tullson on behalf of Creditor Patriarch Partners, LLC       Christopher.heaney@skadden.com
                  Charles S. Stahl, Jr. on behalf of Creditor Toyota Industries
                  Commercial Finance, Inc. (f/k/a Toyota Motor Credit
                  Corporation)                                                     cstahl@smbtrials.com
                  Christopher Dean Loizides on behalf of Creditor Dassault
                  Systemes Americas Corp.                                          loizides@loizides.com
                                                                                   cbelmonte@ssbb.com;
                  Christopher R. Belmonte on behalf of Interested Party            pbosswick@ssbb.com;managingclerk@ssbb.com;asnow
                  Moody's Investors Service, Inc.                                  @ssbb.com
                  Daniel N. Brogan on behalf of Debtor Dura Automotive
                  Systems Cable Operations, LLC                                    dbrogan@bayardlaw.com
                  Daniel N. Brogan on behalf of Debtor Dura Automotive
                  Systems, LLC                                                     dbrogan@bayardlaw.com
                  Daniel N. Brogan on behalf of Debtor Dura Fremont LLC            dbrogan@bayardlaw.com

In re Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                                    Page 1 of 5
                                         Case 19-12378-KBO       Doc 929       Filed 04/29/20   Page 12 of 15

                                                                      Exhibit C
                                                              ECF Notification Service List
                                                                   Served via email
                                             Name                                                   Email
                  Daniel N. Brogan on behalf of Debtor Dura G.P.               dbrogan@bayardlaw.com
                  Daniel N. Brogan on behalf of Debtor Dura Mexico Holdings,
                  LLC                                                          dbrogan@bayardlaw.com
                  Daniel N. Brogan on behalf of Debtor Dura Operating, LLC     dbrogan@bayardlaw.com
                  Daniel N. Brogan on behalf of Debtor NAMP, LLC               dbrogan@bayardlaw.com
                                                                               dabbott@mnat.com; meghan-leyh-
                                                                               4080@ecf.pacerpro.com;emily-malafronti-
                                                                               2874@ecf.pacerpro.com;glenn-reimann-
                  Derek C. Abbott on behalf of Interested Party Dura           6767@ecf.pacerpro.com;derek-abbott-
                  Automotive OEM Customer Group                                1155@ecf.pacerpro.com
                  Drew McGehrin on behalf of Creditor Chubb Companies          dsmcgehrin@duanemorris.com
                  Erin R Fay on behalf of Debtor Dura Automotive Systems,
                  LLC                                                      efay@bayardlaw.com; lmorton@bayardlaw.com
                  Faheem A. Mahmooth on behalf of Creditor Pension Benefit
                  Guaranty Corporation                                     mahmooth.faheem@pbgc.gov; efile@pbgc.gov

                  Garvan F. McDaniel on behalf of Creditor Express Scripts, Inc. gfmcdaniel@dkhogan.com; gdurstein@dkhogan.com
                  Gregory Joseph Flasser on behalf of Debtor Dura Automotive
                  Systems, LLC                                                   gflasser@bayardlaw.com
                                                                                 jaffeh@pepperlaw.com;
                                                                                 jaffeh@ecf.inforuptcy.com;wlbank@ecf.inforuptcy.com;
                  Henry Jon Jaffe on behalf of Interested Party C.H. Robinson W molitorm@pepperlaw.com
                                                                                 jhuggett@margolisedelstein.com;
                  James E. Huggett on behalf of Creditor Oracle America, Inc. tyeager@margolisedelstein.com
                                                                                 de-ecfmail@mwc-law.com; de-
                  Janet Z. Charlton on behalf of Creditor Dajaco Industries Inc. ecfmail@ecf.inforuptcy.com
                  Jennifer R. Hoover on behalf of Creditor Committee Official jhoover@beneschlaw.com;
                  Committee of Unsecured Creditors                               debankruptcy@beneschlaw.com
                  John C Gentile on behalf of Creditor Committee Official        jgentile@beneschlaw.com;
                  Committee of Unsecured Creditors                               debankruptcy@beneschlaw.com




In re Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                               Page 2 of 5
                                         Case 19-12378-KBO        Doc 929        Filed 04/29/20   Page 13 of 15

                                                                        Exhibit C
                                                                ECF Notification Service List
                                                                     Served via email
                                             Name                                                       Email

                                                                                 schannej@pepperlaw.com;
                                                                                 wlbank@pepperlaw.com;smithda@pepperlaw.com;sch
                  John Henry Schanne, II on behalf of Interested Party           annej@ecf.inforuptcy.com;wlbank@ecf.inforuptcy.com;
                  Pilkington North America, Inc.                                 molitorm@pepperlaw.com;hardinp@pepperlaw.com
                  Jordan E Sazant on behalf of Interested Party Zohar II 2005-
                  1, Limited                                                     bankfilings@ycst.com
                  Jordan E Sazant on behalf of Interested Party Zohar III,
                  Limited                                                        bankfilings@ycst.com
                  Joseph Corrigan on behalf of Creditor Iron Mountain
                  Information Management, LLC                                    Bankruptcy2@ironmountain.com
                  Joseph M. Barry on behalf of Creditor Zohar Debtors            bankfilings@ycst.com
                  Joseph M. Barry on behalf of Interested Party Zohar II 2005-
                  1, Limited                                                     bankfilings@ycst.com
                  Joseph M. Barry on behalf of Interested Party Zohar III,
                  Limited                                                       bankfilings@ycst.com
                                                                                Joseph.Larkin@skadden.com;
                  Joseph O. Larkin on behalf of Creditor Ark II CLO 2001-1 Ltd. Christopher.heaney@skadden.com
                  Joseph O. Larkin on behalf of Creditor Dura Automotive        Joseph.Larkin@skadden.com;
                  Angels, LLC                                                   Christopher.heaney@skadden.com
                  Joseph O. Larkin on behalf of Creditor Patriarch Partners     Joseph.Larkin@skadden.com;
                  Agency Services, LLC                                          Christopher.heaney@skadden.com
                  Juliet M. Sarkessian on behalf of U.S. Trustee US TRUSTEE     juliet.m.sarkessian@usdoj.gov
                  Justin Cory Falgowski on behalf of Creditor Mercedes-Benz
                  AG                                                            jfalgowski@burr.com
                  Justin Cory Falgowski on behalf of Creditor Mercedes-Benz
                  U.S. International, Inc.                                      jfalgowski@burr.com
                  Justin N. Kattan on behalf of Creditor Committee Official
                  Committee of Unsecured Creditors                              justin.kattan@dentons.com; docketny@dentons.com
                  Kaitlin R. Walsh on behalf of Creditor Dassault Systemes
                  Americas Corp.                                                krwalsh@mintz.com



In re Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                                 Page 3 of 5
                                         Case 19-12378-KBO        Doc 929         Filed 04/29/20    Page 14 of 15

                                                                       Exhibit C
                                                               ECF Notification Service List
                                                                    Served via email
                                             Name                                                      Email
                  Kay Standridge Kress on behalf of Interested Party Pilkington
                  North America, Inc.                                           kressk@pepperlaw.com
                  Kevin M. Capuzzi on behalf of Creditor Committee Official     kcapuzzi@beneschlaw.com;
                  Committee of Unsecured Creditors                              debankruptcy@beneschlaw.com
                                                                                brown@lrclaw.com;
                  Kimberly A. Brown on behalf of Creditor Toyota Motor          ramirez@lrclaw.com;dellose@lrclaw.com;snyder@lrcla
                  Engineering & Manufacturing North America, Inc.               w.com

                  Laura L. McCloud on behalf of Creditor TN Dept of Revenue       agbankdelaware@ag.tn.gov
                  Lori A. Butler on behalf of Creditor Pension Benefit Guaranty
                  Corporation                                                     butler.lori@pbgc.gov; efile@pbgc.gov
                  Mai Lan Rodgers on behalf of Creditor Pension Benefit
                  Guaranty Corporation                                            rodgers.mailan@pbgc.gov; efile@pbgc.gov
                  Mark G. Ledwin on behalf of Creditor Bombardier
                  Transportation                                                  mark.ledwin@wilsonelser.com
                  Mark Iver Duedall on behalf of Creditor Randstad General        mark.duedall@bryancave.com;
                  Partners (US), LLC                                              Deborah.field@bclplaw.com
                  Mark L. Desgrosseilliers on behalf of Interested Party Adient   desgross@chipmanbrown.com;
                  PLC                                                             dero@chipmanbrown.com
                  Mark T Hurford on behalf of Creditor Eastern Sintered Alloys,
                  Inc                                                             mhurford@camlev.com
                  Mark T Hurford on behalf of Creditor Wald, LLC                  mhurford@camlev.com

                  Matthew E. Wilkins on behalf of Creditor Kenwal Steel Corp.     wilkins@bwst-law.com; marbury@bwst-law.com
                  Matthew E. Wilkins on behalf of Creditor Nexteer
                  Automotive Corporation                                          wilkins@bwst-law.com; marbury@bwst-law.com
                  Matthew P. Ward on behalf of Interested Party Cortland          matthew.ward@wbd-us.com, Heidi.sasso@wbd-
                  Capital Market Services LLC, as Agent                           us.com;chris.lewis@wbd-us.com
                                                                                  morgan.patterson@wbd-us.com; Heidi.sasso@wbd-
                  Morgan L. Patterson on behalf of Creditor DIP Lenders           us.com;chris.lewis@wbd-us.com
                  Reliable Companies                                              gmatthews@reliable-co.com



In re Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                                 Page 4 of 5
                                         Case 19-12378-KBO     Doc 929       Filed 04/29/20    Page 15 of 15

                                                                     Exhibit C
                                                             ECF Notification Service List
                                                                  Served via email
                                                 Name                                                     Email
                  Richardo I. Kilpatrick on behalf of Creditor Dajaco Industries
                  Inc.                                                            rkilpatrick@kaalaw.com
                                                                                  rgold@fbtlaw.com;
                                                                                  awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fb
                  Ronald E Gold on behalf of Creditor Ark II CLO 2001-1 Ltd.      tlaw.com
                                                                                  rgold@fbtlaw.com;
                  Ronald E Gold on behalf of Creditor Patriarch Partners          awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fb
                  Agency Services, LLC                                            tlaw.com
                  Sam J. Alberts on behalf of Creditor Committee Official         sam.alberts@dentons.com;
                  Committee of Unsecured Creditors                                docket.general.lit.wdc@dentons.com
                  Shawn M. Christianson on behalf of Creditor Oracle America, schristianson@buchalter.com;
                  Inc.                                                            cmcintire@buchalter.com
                  Sophie E. Macon on behalf of Debtor Dura Automotive             smacon@bayardlaw.com; ryan-besaw-
                  Systems, LLC                                                    6605@ecf.pacerpro.com
                  Steven A. Ginther on behalf of Creditor Missouri Department
                  of Revenue                                                      deecf@dor.mo.gov
                  Susan M. Cook on behalf of Creditor Lucerne International,
                  Inc.                                                            smcook@wnj.com
                  Sven Thure Nylen, IV on behalf of Creditor Committee
                  Official Committee of Unsecured Creditors                       snylen@beneschlaw.com; dblanton@beneschlaw.com
                  William A. Hazeltine on behalf of Creditor Lucerne
                  International, Inc.                                             Bankruptcy001@sha-llc.com
                  William F. Taylor, Jr., Jr. on behalf of Creditor Constellation bankruptcydel@mccarter.com;
                  NewEnergy Gas Division, LLC                                     bankruptcydel@mccarter.com
                  William F. Taylor, Jr., Jr. on behalf of Creditor Constellation bankruptcydel@mccarter.com;
                  NewEnergy, Inc.                                                 bankruptcydel@mccarter.com




In re Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                              Page 5 of 5
